[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT LIGHTNER'S MOTION FOR SUMMARY JUDGMENT
August 15, 1959, the plaintiff, Clarence Lloyd an employee of Audio Van Storage alleged that his hand was injured when another employee of Audio, Cliff Lightner, exited a vehicle leased from Ryder Rental while accidentally putting the transmission in gear, causing the leased vehicle to jump backward causing an injury to plaintiff's hand.
Lightner, on January 15, 2002, moved for Summary Judgment on the ground that Lloyds claim is barred by the exclusivity provision of the Workers Compensation Act, gen. status § 31-284 (a) and § 31-293a.
Plaintiff argues this is a claim based on Lightner's "negligence in the operation of a motor vehicle" and therefore exempted under § 31-293a. He has filed an affidavit alleging that Lightner "turned on the ignition of the truck and began moving the vehicle while I was still outside the vehicle". No question has been raised as to the truck being a "motor vehicle" and no other machine was involved as in the cases relied on by defendant. CF Surprenant v. Burlingham, 64 Conn. App. 409 (2001) and cases cited. CT Page 6670
There is at least a material question of fact whether this conduct amounted to operation of a motor vehicle within the meaning of the exemption in § 31-293a.
Motion for Summary Judgment denied.
Wagner, J. TJR